Citation Nr: 0333021	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-16 286	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial compensable evaluation for skin 
rash.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
a skin rash and assigned a schedular evaluation of zero 
percent disabling

Review of the claims file reflects that the veteran had 
indicated that he wished to appear for a hearing before a 
Member of the Board; however, in a statement received at the 
RO in October 2002, the veteran withdrew his request for such 
a hearing.


REMAND

The most recent VA examination of the skin was conducted in 
October 2001.  However, subsequent statements from the 
veteran, consisting of the October 2002 substantive appeal as 
well as another statement received thereafter, reflect 
complaints of increased symptoms related to his service-
connected skin disorder.  Specifically, the veteran claims 
that he now experiences increased itching, breaking of skin, 
odor, discomfort in sitting for prolonged periods, and 
inability to wear open toe shoes.  The Board thus finds that 
a current and comprehensive examination of the veteran's skin 
with a medical opinion is necessary.  

Additionally, the Board notes that there has been a change in 
the law affecting the adjudication of the claim of 
entitlement to an evaluation in excess of zero percent for a 
skin rash, which is currently evaluated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  Effective August 30, 2002, 
the rating criteria applicable to evaluating skin conditions 
under 38 C.F.R. § 4.118, was amended.  See 67 Fed. Reg. 
49,590-599 (July 31, 2002).  The RO has considered this new 
criteria as shown by the September 2002 Statement of the 
Case.  

In reviewing this issue, VA must determine whether the 
amended version is more favorable to the veteran.  Even if VA 
finds the amended version more favorable, the reach of the 
new criteria can be no earlier than the effective date of 
that change.  VAOPGCPREC 3-2000 (2000).  In this case, VA 
must consider the claim pursuant to the former criteria 
during the course of the entire appeal, and since August 30, 
2002, under the amended criteria, applying whichever is more 
favorable to the veteran.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

Thus, in light of the above, the Board finds that the 
appellant should be afforded a new VA examination which 
evaluates his symptomatology in terms pertinent to the rating 
criteria that were in effect when he filed his claim as well 
as the rating criteria as amended during the pendency of his 
appeal.  

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992).  Moreover, under 
the Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted in November 2000, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002); see also Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

Additionally, the Court has held that, unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's skin disorder, the RO 
should consider the proper evaluations to be assigned for 
this disorder pursuant to the Court's holding in Fenderson.

The VCAA redefines the VA's obligations with respect to its 
duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

Regulations implementing the VCAA have also been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Records show 
the appellant has not been given adequate notice of the VCAA 
and specifically how it applies to his claim for an increased 
evaluation.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  Accordingly, the RO must allow the requisite 
time to respond to the VCAA notice.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
he needs to establish his claim, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The appellant should be 
afforded the requisite period of time to 
respond.
2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
dermatologic complaints since February 
2000.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
dermatological examination to determine 
the current nature and severity of his 
service-connected skin rash.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary special 
studies or tests are to be accomplished.  
The examiner should be asked to discuss 
the presence (including degree) or 
absence of ulceration, exfoliation, 
crusting, systemic or nervous 
manifestations, exudation, itching, or 
lesions.  In addition, the examiner must 
report all locations where the 
appellant's skin disorder appears (the 
percentage of the entire body) and 
express an opinion as to whether it is on 
an exposed area, disfiguring, or 
exceptionally repugnant.  Moreover, the 
examiner should comment as to whether, in 
the past 12 months, the appellant had 
used systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, and if so, the 
frequency he had used such therapy should 
be noted.  In the alternative, the 
examiner should note whether the 
appellant had used a topical therapy in 
the past 12 months.  All findings should 
be reported in detail, and a complete 
rationale must be provided for any 
opinion expressed.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased rating is warranted for the 
veteran's service-connected skin rash, to 
include consideration of staged ratings 
as set forth in Fenderson.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claim.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_______________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



